DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/09/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 2, 4, 7, 8, and 15 have been cancelled. Claims 1, 5, 6, 9-11, 16, and 18 have been amended. Claims 1, 3, 5, 6, 9-11, 13, 14, 16-19 are currently pending.

Response to Arguments

Regarding Applicant’s arguments that Alexander does not teach merging and outputting a wide data signal of claim 1, the Examiner respectfully disagrees. 

Alexander discloses a FIFO system (See Alexander Fig. 6) that receives signals (Fig. 6, 112; [0030], “One or more input streams 112 feed into the FIFO unit.  Each input stream can have a data width different from the other input stream”) and further outputs the data signals (Fig. 6, 202; [0034], “input streams 112 feed into an input merge network 202”). Alexander further discloses that it can merge the input signals of varying bus widths and output a merged bus signal ([0034], “This network accepts the spatially separated input streams of various widths and converts them to produce an input time-division-multiplexed (TDM) stream 203 of constant width internal data (internal words)”). While Applicant argues that Alexander discloses in Paragraph [0145] that the data words can be split into narrower streams, Paragraph [0145] only describes one embodiment where the data words can be split (See Alexander: Figure 2 Embodiment, 204 Split Output), while Paragraph [0146] describes a different embodiment where the data bus can be any bus width ([0146], “However, as the widths of the data streams supported by the input merge network 202 and the output merge network 204 can be configured separately, data that enter the FIFO system formatted to one width may emerge from the FIFO system formatted to a completely different width”) and that a wider bus can output merged/concatenated data (See Alexander: Figure 6 Embodiment, 203 Combined Output). Thus Alexander does disclose merging data blocks together to output. 

Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Takashima (US 2013/0262786) in view of Alexander (US 2003/0037190) in further view of Pelt (US 2014/0372654).

Regarding claim 1, Takashima teaches a memory system comprising: a memory controller (Fig. 1, 16, Memory controller) configured for storing data and transmitting data between the memory system (Fig. 1, 18, Memory system) and a host system (Fig. 1, 12/14, Host System), the memory controller comprising: a buffer configured for storing the data (Paragraph 0035, data width converting unit 162 is a circuit which has storage means using a FIFO (First In First Out) approach to sequentially store memory access requests received from the main system bus 12b), the buffer configured for inputting or outputting the data through a first bus (Fig. 1, 20; Paragraph 0029, each memory chip connect with each other vertically and electrically, thereby forming a bus 20 including an address bus, a data bus, and a control bus) having a first data width (Paragraph 0034, When a data width in memory access of the main system 12 is 1, a data width in memory access of the subsystem 14 is 2.  Further, an operation rate of the stacked DRAM 18 is equal to the memory access rate by the main system 12, and a data width of the stacked DRAM 18 is equal to a data width of the subsystem 14); or a second bus (Fig. 1, 12b, Main system bus) having a second data width (Fig. 3 Embodiment of Fig. 1, 162, Data width conversion, i.e. First bus having a first data width), and the second bus is connected to the host system (Fig. 1, 12b coupled to host CPU); and a data width controller (Fig. 3, 162/164, Data width controllers) outputting blocks with second data having a size corresponding to the second data width through the second bus (Paragraph 0035, data width converting unit 162 is a circuit which has storage means using a FIFO (First In First Out) approach to sequentially store memory access requests received from the main system bus 12b); wherein the blocks with the data include at least two blocks each storing data (Paragraph 0035, data width converting unit 162 couples two data signals, which are received from the main system bus 12b and to be stored in consecutive addresses, so as to generate a data signal of twice the data width). 
Takashima teaches a memory controller that buffers data signals from a main system bus to match the data width of a memory chip data bus for transmission. Takashima does not explicitly teach that the buffer is configured to store multiple blocks. 
Fig. 6, Buffer) including a plurality of blocks configured for storing the data (Fig. 6, Wide Output port; Paragraph 0073, 8-bit, 32-bit and 64-bit streams are being merged to create a single 128-bit time-division-multiplexed output stream… The fundamental data unit in this case is an 8-bit byte… Paragraph 0080, if the Butterfly network output is 128 bits wide and the data units are comprised of 8-bit bytes, the buffer memory 712 will be some multiple of sixteen 8-bit bytes in size), and the second bus is used as an external bus connected to the host system (Paragraph 0148, When some external control entity… decides to transfer data to a particular transmit link interface); and a data width controller configured to map the blocks according to the first and second data widths (Fig. 5, Logical flag generation and Configuration logic 503; Paragraph 0131, merging data streams from different physical layer devices having different speeds often involves varying data widths.  Thus, in a preferred embodiment of the invention, varying data width processing is provided), wherein the blocks with the second data include at least two blocks each storing the first data (Paragraph 0073, 8-bit, 32-bit and 64-bit streams are being merged to create a single 128-bit time-division-multiplexed output stream).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Takashima with Alexander and include a buffer with multiple blocks for storing 8-bit bytes of data to be merged for transmitting through a larger external output bus. 
One of ordinary skill in the art would be motivated to make the modifications in order to create support for complex FIFO buffering for multiple channels of data utilizing different bandwidths and different physical datapath widths (See Alexander: Paragraphs 0003 & 0010) 
Takashima teaches a data controller that converts data from a first bus width to a second bus width. Neither Alexander nor Takashima explicitly teach a data transmission order controller compares the first and second data widths to each other nor that the second bus contains twice the width of the first bus. 
Pelt teaches a buffer (Figs. 5 & 6, 150, Buffer) including a plurality of blocks configured for storing the data (Fig. 6, Transactions), the buffer configured to input or output the data through a first bus having a first data width or a second bus having a second data width (Fig. 5, Buffer 150 coupled to both IF1 and IF2; Paragraph 0054, Interfaces and buses may have any desired width.  For example, interface IF1 may have a width of eight bits, 16 bits, 32 bits, 64 bits, or any desired width), receive first data having a size corresponding to the first data width through the first bus (Paragraph 0054, interface IF1 may have a width corresponding to how many bits of data are transferred for one transaction), and store the first data in each of the plurality of blocks (Paragraph 0050, bus transactions received from the dedicated circuitry may each include transaction data.  Each transaction may be stored by buffer 150), wherein the first bus is used as an internal bus of the memory controller (Paragraph 0042, multiple dedicated circuits with respective bridge circuits are formed on an integrated circuit), wherein receive first data having a size (Fig. 5, Fig. 6, 24, Bridge Circuit with IF1 Width; Paragraph 0054, interface IF1 may have a width corresponding to how many bits of data are transferred for one transaction) corresponding to the first data width through the first bus (Fig. 5, IF1; Paragraph 0043, Interface IF1 may have control and data paths that are coupled between dedicated circuitry 142 and bridge circuit 24), and store the first data in each of the plurality of blocks (Fig. 5, 150, Buffer; Paragraph 0045, Interface circuitry 148 may buffer information received from dedicated circuitry 142 over receive path RX using the corresponding buffer 150), the data width controller (Fig. 5, 146, Data width Controller) including a data transmission order controller configured to compare (Paragraph 0085, Bridge circuit 24 may receive information such as interface requirements from circuitry that is coupled to an interface of the bridge circuit… Paragraph 0086, interface request 222 may include interface parameters such as requirements or constraints.  The interface parameters may include bus width requirements) the first and second data widths with each other (Paragraph 0087, bus width requirements of interface request 222 may be used to control width conversion circuitry 174 of FIG. 6), and output a main buffer control signal (Fig. 6, 156, Control Signals), for outputting blocks with second data according to a transmission order of the data determined based on the comparison result through the second bus (Paragraph 0087, control circuitry 146 may provide control signals over control paths 156 to width conversion circuitry 174 that direct the width conversion circuitry to partition transaction data received at interface IF1 in portions having bit widths that correspond to the bus width requirements), to the buffer (Paragraph 0065, Transactions stored in transaction buffer 150 may be retrieved by bridge circuit 24 and processed using interface conversion circuitry 164 to format the transactions appropriately for the communications requirements of interface IF2), wherein the blocks with the second data include at least two blocks each storing the first data (Paragraph 0055, width conversion circuitry 174 may convert 32-bit transaction data received at interface IF1 into 8-bit transaction data for transmission at interface IF2… Paragraph 0079, Bridge circuit 24 may be used to accommodate one-way (unidirectional) or two-way (bidirectional) communications between each pair of interfaces of the bridge circuit; i.e. vice versa).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Takashima with Pelt and allow a memory controller to compare the different bus widths to each other and further perform bus width conversion based on the comparison, and further increase the bus width of the second bus coupled to the host system to be two blocks width.
One of ordinary skill in the art would be motivated to make the modifications because Takashima already discloses coupling signals from a smaller bus width into a larger signal to output from a larger bus width (See Takashima: Paragraph 0035, data width converting unit 162 couples two data signals, which are received from the main system bus 12b and to be stored in consecutive addresses, so as to generate a data signal of twice the data width), thus it would have been obvious to use and detect a larger host bus to and further output larger data signals to the host, in order to perform the determination of the number of channels for any type of bus channel width, thus accommodating for new and dynamic interface types (See Pelt: Paragraphs 0002 & 0003).

Claims 3, 5, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Takashima (US 2013/0262786) in view of Alexander (US 2003/0037190) in further view of Pelt (US 2014/0372654) in further view of Sawai (US 2008/0028197).

Regarding claim 3, Takashima in view of Alexander in further view of Pelt teaches the memory system of claim 1. Takashima does not explicitly teach registers storing data bus widths and using the registers to determine block mapping. 
Sawai teaches wherein the data width controller further includes: a register configured to store information on the first and second data widths (Fig. 1, 110, Setting Register; 116, Read data width; 117, Write data width; 211, Transfer size)
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Takashima with Sawai and allow the data converting controllers of Takashima to utilize registers when determining bus widths and when to perform data width conversion. 
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of being able to quickly determine and convert different bus widths directly at the memory controller (See Sawai: Paragraph 0036, A setting register storing necessary information for transfer is not limited to the setting register 110, but transfer information may be given in a different manner.  For example, transfer information may be received from an external terminal or the like). 

Regarding claim 5, Takashima in view of Alexander in further view of Pelt in further view of Sawai teaches the memory system of claim 3. Takashima further teaches wherein the data transmission order controller: when the first and second data widths are equal to each other (Fig. 9; Paragraph 046, an operation rate of the stacked DRAM 18 is equal to the memory access rate by the main system 12, and a data width of the stacked DRAM 18 is also equal to a data width of the main system 12), outputs the main buffer control signal according to a default order preset in the data transmission order controller (Paragraph 0049, control unit 172 may incorporate a FIFO buffer for sequentially storing access requests from the address converting unit 170 and a FIFO buffer for sequentially storing access requests from the address converting unit 171); and when the first and second data widths are different from each other (Fig. 3; Paragraph 0034, an operation rate of the stacked DRAM 18 is equal to the memory access rate by the main system 12, and a data width of the stacked DRAM 18 is equal to a data width of the subsystem 14), outputs the main buffer control signal to output the plurality of blocks according to the first and second data widths (Paragraph 0035, data width converting unit 162 is a circuit which has storage means using a FIFO (First In First Out) approach to sequentially store memory access requests received from the main system bus 12b). 

Regarding claim 6, Takashima in view of Alexander in further view of Pelt in further view of Sawai teaches the memory system of claim 5. Takashima further teaches wherein when the default order is selected (Fig. 9; Paragraph 046, an operation rate of the stacked DRAM 18 is equal to the memory access rate by the main system 12, and a data width of the stacked DRAM 18 is also equal to a data width of the main system 12), the data transmission order controller outputs the first data through the second bus (Paragraph 0049, control unit 172 may incorporate a FIFO buffer for sequentially storing access requests from the address converting unit 170 and a FIFO buffer for sequentially storing access requests from the address converting unit 171). 

Regarding claim 9, Takashima in view of Alexander in further view of Pelt in further view of Sawai teaches the memory system of claim 5. Takashima teaches the data transmission order controller divides the blocks according to the second data width (Fig. 3, 162/164). Takashima does not explicitly teach that the division is a result of main system bus width being greater than the memory chip bus width. 
Pelt teaches wherein, when the first data width is greater than the second data width, the data transmission order controller divides the plurality of blocks in which the data is stored among the blocks included in the buffer according to the second data width (Paragraph 0054, Interfaces and buses may have any desired width.  For example, interface IF1 may have a width of eight bits, 16 bits, 32 bits, 64 bits, or any desired width), and outputs the main buffer control signal such that data of the divided blocks are sequentially output through the second bus (Paragraph 0055, width conversion circuitry 174 may convert 32-bit transaction data received at interface IF1 into 8-bit transaction data for transmission at interface IF2).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Takashima with Pelt and allow a memory controller to compare the different bus widths to each other and further perform bus width conversion based on the comparison, and further increase the bus width of the second bus coupled to the host system to be two blocks width.
One of ordinary skill in the art would be motivated to make the modifications because Takashima already discloses coupling signals from a smaller bus width into a larger signal to output from a larger bus width (See Takashima: Paragraph 0035, data width converting unit 162 couples two data signals, which are received from the main system bus 12b and to be stored in consecutive addresses, so as to generate a data signal of twice the data width), thus it would have been obvious to use and detect a larger host bus to and further output larger data signals to the host, in order to perform the determination of the number of channels for any type of bus channel width, thus accommodating for new and dynamic interface types (See Pelt: Paragraphs 0002 & 0003).

Claims 10, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Takashima (US 2013/0262786) in view of Sakaguchi (US 2012/0144079) in further view of Pelt (US 2014/0372654).

Regarding claim 10, Takashima teaches a memory system comprising: a sharing memory system configured to store data (Fig. 1, 18, Memory system); a processor configured to control (Fig. 1, 16, Memory controller) the sharing memory system in response to a request received from a host system (Fig. 1, 12/14, Host System), and store program data or read data (Paragraph 0035, data width converting unit 162 is a circuit which has storage means using a FIFO (First In First Out) approach to sequentially store memory access requests received from the main system bus 12b); and a controller (Fig. 3, 162/164) configured to transmit and receive data to and from the sharing memory system and the processor through a first bus (Fig. 1, 20), wherein the processor: is connected to the host system through a second bus (Fig. 1, 12b, Second bus); and changes a transmission order of the program data or the read data according to data widths of the first and second buses (Paragraph 0035, data width converting unit 162 couples two data signals, which are received from the main system bus 12b and to be stored in consecutive addresses, so as to generate a data signal of twice the data width), wherein the processor includes: a plurality of blocks for storing the program data or the read data (Paragraph 0034, when a memory access rate of the main system 12 is 1, a memory access rate of the subsystem 14 is 1/2.  When a data width in memory access of the main system 12 is 1, a data width in memory access of the subsystem 14 is 2; i.e. data width of 2 means two blocks of data). Takashima teaches a memory controller coupled between a host system and a memory system and converts the data widths between the two systems. Takashima does not explicitly teach the memory controller containing an AXI controller configured to data transmission/reception.
Sakaguchi teaches an Advanced eXtensible Interface (AXI) controller (Fig. 1, 200, Bus bridge controller) configured to transmit and receive data to and from the sharing memory system and the processor through a first bus (Paragraph 0076, bus bridge 200 transfers data in accordance with the AXI protocol and carries out data conversion as occasion demands in the data transfer).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Takashima with Sakaguchi and include an AXI controller utilizing AXI protocol between the host and memory system. 
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of utilizing the commonly used AXI protocol, thus complying with industry standards and requirements (See Sakaguchi: Paragraph 0004). 

Pelt teaches a buffer (Figs. 5 & 6, 150, Buffer) including a plurality of blocks for storing the program data or read data (Fig. 6, Transactions) and configured to receive first data having a size corresponding to the first data width through the first bus (Fig. 5, Buffer 150 coupled to both IF1 and IF2; Paragraph 0054, Interfaces and buses may have any desired width.  For example, interface IF1 may have a width of eight bits, 16 bits, 32 bits, 64 bits, or any desired width), and store the first data in each of the plurality of blocks (Paragraph 0050, bus transactions received from the dedicated circuitry may each include transaction data.  Each transaction may be stored by buffer 150); and a data width controller (Fig. 5, 146, Data width Controller) including a data transmission order controller configured to compare (Paragraph 0085, Bridge circuit 24 may receive information such as interface requirements from circuitry that is coupled to an interface of the bridge circuit… Paragraph 0086, interface request 222 may include interface parameters such as requirements or constraints.  The interface parameters may include bus width requirements) the first and second data widths with each other (Paragraph 0087, bus width requirements of interface request 222 may be used to control width conversion circuitry 174 of FIG. 6), and output a main buffer control siqnal (Fig. 6, 156, Control Signals), for outputtinq blocks with second data having a size corresponding to the second data width according to the transmission order changed based on the comparison result through the second bus (Paragraph 0087, control circuitry 146 may provide control signals over control paths 156 to width conversion circuitry 174 that direct the width conversion circuitry to partition transaction data received at interface IF1 in portions having bit widths that correspond to the bus width requirements), to the buffer (Paragraph 0065, Transactions stored in transaction buffer 150 may be retrieved by bridge circuit 24 and processed using interface conversion circuitry 164 to format the transactions appropriately for the communications requirements of interface IF2), wherein the blocks with the second data include at least two blocks each storing the first data (Paragraph 0055, width conversion circuitry 174 may convert 32-bit transaction data received at interface IF1 into 8-bit transaction data for transmission at interface IF2… Paragraph 0079, Bridge circuit 24 may be used to accommodate one-way (unidirectional) or two-way (bidirectional) communications between each pair of interfaces of the bridge circuit; i.e. vice versa).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Takashima with Pelt and allow a memory controller to compare the different bus widths to each other and further perform bus width conversion based on the comparison, and further increase the bus width of the second bus coupled to the host system to be two blocks width.
One of ordinary skill in the art would be motivated to make the modifications because Takashima already discloses coupling signals from a smaller bus width into a larger signal to output from a larger bus width (See Takashima: Paragraph 0035, data width converting unit 162 couples two data signals, which are received from the main system bus 12b and to be stored in consecutive addresses, so as to generate a data signal of twice the data width), thus it would have been obvious to use and detect a larger host bus to and further output larger See Pelt: Paragraphs 0002 & 0003).

Regarding claim 11, Takashima in view of Sakaguchi in further view of Pelt teaches the memory system of claim 10. Takashima teaches a buffer configured to receive data from the data transmission component in response to main buffer control signals (Fig. 3); and a main controller (Fig. 3, 166, Control unit) configured to output the main operation control signals, the main data transmission control signals, and the main buffer control signals in response to the request (Fig. 3, Chip select, Address, Data). Takashima does not explicitly teach a data transmission component nor an operation controller using AXI protocol.
Sakaguchi teaches wherein the processor includes: an operation controller (Fig. 7, 500/600, Request/Response Processing Sections) configured to output a control signal for performing an operation corresponding to the request in response to main operation control signals (Paragraph 0112, the interconnection section 300 receives a ready signal from the request processing section 500 through the signal line 804 and outputs the ready signal to the AXI bus 120 through a signal line 801); a data transmission component (Fig. 7, 300, Interconnection Section) configured to transmit and receive data to and from the host system or the AXI controller in response to main data transmission control signals (Fig. 7, 811/812; Paragraph 0113, the interconnection section 300 receives transaction information corresponding to the response from the response processing section 600 through a signal line 812.  Here, the transaction information is information for controlling a transfer process of the response); and a main controller (Fig. 9, 310/330, Conversion information generator; Paragraph 0126, conversion information generator 310 converts a request received from the AXI bus 120 as occasion demands based on the specifications of the AXI bus 130) configured to output the main operation control signals, the main data transmission control signals, and the main buffer control signals in response to the request (Fig. 9, Response, Handshake, Data transmission).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Takashima with Sakaguchi and include an AXI controller with data operation and data transmission components utilizing AXI protocol between the host and memory system. 
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of utilizing the commonly used AXI protocol, thus complying with industry standards and requirements (See Sakaguchi: Paragraph 0004). 

Regarding claim 19, Takashima in view of Sakaguchi in further view of Pelt teaches the memory system of claim 10. Takashima further teaches wherein the first bus is used as an internal bus of the memory controller (Fig. 1, 10, Logic chip; i.e. bus 12b is internal to logic chip 10), and the second bus is used as an external bus connected to the host system (Fig. 1, Bus 20 for chip 18; Paragraph 0028, information processing device 1 includes a logic chip 10 and a stacked DRAM (Dynamic Random Access Memory) 18), information on the data width of the first bus is pre-stored in the processor (Fig. 3, 162/164), and information on the data width of the second bus is received from the host system, when the host system and the memory Paragraph 0037, When providing the memory chip 18-1 with a chip select signal, the control unit 166 receives, from the address converting unit 163, a memory access request, i.e., an address signal after address conversion, a data signal (when writing) after data width conversion, and a control signal, and provides the memory chip 18-1 with the memory access request via the bus 20; i.e. data of main system bus data with is received by memory controller).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Takashima (US 2013/0262786) in view of Sakaguchi (US 2012/0144079) in further view of Pelt (US 2014/0372654) in further view of Sawai (US 2008/0028197).

Regarding claim 13, Takashima in view of Sakaguchi in further view of Pelt teaches the memory system of claim 11. Takashima does not explicitly teach registers storing data bus widths and using the registers to determine block mapping. 
Sawai teaches wherein the data width controller includes: a register configured to store information on the data widths of the first bus and the second bus (Fig. 1, 110, Setting Register; 116, Read data width; 117, Write data width; 211, Transfer size)
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Takashima with Sawai and allow the data converting controllers of Takashima to utilize registers when determining bus widths and when to perform data width conversion. 
See Sawai: Paragraph 0036, A setting register storing necessary information for transfer is not limited to the setting register 110, but transfer information may be given in a different manner.  For example, transfer information may be received from an external terminal or the like). 

Regarding claim 14, Takashima in view of Sakaguchi in further view of Pelt in further view of Sawai teaches the memory system of claim 13. Takashima further teaches wherein the data transmission order controller: when data widths of the first and second buses are equal to each other (Fig. 9; Paragraph 046, an operation rate of the stacked DRAM 18 is equal to the memory access rate by the main system 12, and a data width of the stacked DRAM 18 is also equal to a data width of the main system 12), determine the transmission order of the program data or the read data according to a default order in the data transmission controller (Paragraph 0049, control unit 172 may incorporate a FIFO buffer for sequentially storing access requests from the address converting unit 170 and a FIFO buffer for sequentially storing access requests from the address converting unit 171); and when widths of the first and second buses are different from each other (Fig. 3; Paragraph 0034, an operation rate of the stacked DRAM 18 is equal to the memory access rate by the main system 12, and a data width of the stacked DRAM 18 is equal to a data width of the subsystem 14), determines the transmission order such that the program data or the read data is grouped or divided to be output according to the data widths of the first and second buses (Paragraph 0035, data width converting unit 162 is a circuit which has storage means using a FIFO (First In First Out) approach to sequentially store memory access requests received from the main system bus 12b).

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Takashima (US 2013/0262786) in view of Sakaguchi (US 2012/0144079) in further view of Pelt (US 2014/0372654) in further view of Alexander (US 2003/0037190).

Regarding claim 16, Takashima in view of Sakaguchi in further view of Pelt teaches the memory system of claim 10. Takashima does not explicitly teach wherein each of the blocks has a data width equal to that of any one of the first and second buses.
Alexander teaches wherein each of the plurality blocks has a data width equal to that of any one of the first and second buses (Paragraph 0077, the shuffle buffers may be configured to accumulate data until complete blocks are available within the buffer prior to outputting the data to the permutation network.  Once a complete block is available, the shuffle buffer will write out the entire block in sequence (per the foregoing described shuffling process) with no breaks.  The size of the block is normally equal to the width of the output data bus 203 from the pipelined Butterfly network 606).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Takashima with Alexander and include a buffer with multiple blocks for storing 8-bit bytes of data to be merged for transmitting through a larger output bus and a 
One of ordinary skill in the art would be motivated to make the modifications in order to create support for complex FIFO buffering for multiple channels of data utilizing different bandwidths and different physical datapath widths (See Alexander: Paragraphs 0003 & 0010).

Regarding claim 17, Takashima in view of Sakaguchi in further view of Pelt in further view of Alexander teaches the memory system of claim 16. Takashima further teaches wherein the first bus is used as an internal bus of the memory controller (Fig. 1, 10, Logic chip; i.e. bus 12b is internal to logic chip 10), and the second bus is used as an external bus connected to the host system (Fig. 1, Bus 20 for chip 18; Paragraph 0028, information processing device 1 includes a logic chip 10 and a stacked DRAM (Dynamic Random Access Memory) 18). 

Regarding claim 18, Takashima in view of Sakaguchi in further view of Pelt in further view of Alexander teaches the memory system of claim 17. Takashima further teaches wherein, when data input through the first bus is output through the second bus (Fig. 3; Paragraph 0034, an operation rate of the stacked DRAM 18 is equal to the memory access rate by the main system 12, and a data width of the stacked DRAM 18 is equal to a data width of the subsystem 14).
Takashima does not explicitly teach that the division is a result of main system bus width being greater than the memory chip bus width. 
Paragraph 0054, Interfaces and buses may have any desired width.  For example, interface IF1 may have a width of eight bits, 16 bits, 32 bits, 64 bits, or any desired width), the data stored in the plurality of blocks is divided to be output through the second bus, when the data width of the first bus is greater than that of the second bus (Paragraph 0055, width conversion circuitry 174 may convert 32-bit transaction data received at interface IF1 into 8-bit transaction data for transmission at interface IF2).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have modified Takashima with Pelt and allow a memory controller to compare the different bus widths to each other and further perform bus width conversion based on the comparison, and further increase the bus width of the second bus coupled to the host system to be two blocks width.
One of ordinary skill in the art would be motivated to make the modifications because Takashima already discloses coupling signals from a smaller bus width into a larger signal to output from a larger bus width (See Takashima: Paragraph 0035, data width converting unit 162 couples two data signals, which are received from the main system bus 12b and to be stored in consecutive addresses, so as to generate a data signal of twice the data width), thus it would have been obvious to use and detect a larger host bus to and further output larger data signals to the host, in order to perform the determination of the number of channels for any type of bus channel width, thus accommodating for new and dynamic interface types (See Pelt: Paragraphs 0002 & 0003).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716.  The examiner can normally be reached on 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.Z.W./Examiner, Art Unit 2185                                                                                                                                                                                                        /TIM T VO/Supervisory Patent Examiner, Art Unit 2185